WETHERELL, J.,
dissenting.
I respectfully dissent because" I disagree with the way in which the en banc process was used in this case. The en banc process should be used to decide important cases, not to side-step them.
I recognize the authority of the majority to do what it did. But that does not make it right. If the majority believed — as the internal motion for en banc review alleged — that the panel decision was wrong on the merits, it should have issued an opinion saying so. Such an opinion would have better framed the issue for review by the Florida Supreme Court and it would have given the Court the benefit of an analysis of both sides of the issue. There is no reason that such an opinion could not have been issued on the same expedited basis as the present en banc opinion.
Not only do I disagree with the procedure used by the majority, but I also disagree with the result reached by the majority. My views on this issue echo those expressed in the other dissenting opinions in two main respects. First, I agree with Judge Marstiller that certification under Florida Rule of Appellate Procedure 9.125 is not justified because the particular issue in this appeal is not one of “great public importance”; it is merely a discovery dispute that happened to arise in an important, high-profile case. Second, I agree with Judge Makar that the merits of the issue in this appeal could have been before the Florida Supreme Court much sooner— more than two weeks ago — had the en banc court exercised restraint and simply allowed the panel to issue an opinion explaining its decision.
Despite my agreement with much of the sentiment expressed in the other dissenting opinions, I do not join the opinions in full because they explain the reasoning for the panel’s decision and, unlike Judges Marstiller and Makar, I was not a member *223of the panel. I could comment on the merits of the appeal now that the case is before me as a member of the en banc court, but I see no reason to do so based upon the majority’s decision to “pass through” this appeal to the Florida Supreme Court without addressing the merits of the proposed panel opinion.